ujl no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date -t t er wa legend taxpayer a taxpayer b individual c ira w ira x ira ira z company m company n company p dear this is in response to a letter dated date submitted by your authorized representative in which you requested relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations support your ruling_request taxpayer b maintained ira w an individual_retirement_arrangement ira described in sec_408 of the internal_revenue_code the code with company m during calendar_year taxpayer b converted ira w to a roth_ira ira y also with company m taxpayer b also maintained ira x an ira described in sec_408 with company n during calendar_year taxpayer b converted ira x to a roth_ira ira z also with company n taxpayer b is married to taxpayer a taxpayer a owns company p conversions taxpayers a and b did not know the total amount of income that would be received from company p for the year taxpayers a and b’s joint federal_income_tax return for the year was completed and filed with an extension on august - the return reported that taxpayers a and b’s adjusted_gross_income for prior to the ira exceeded the limit found at sec_408a of the code thus taxpayer b was not eligible to convert the traditional iras to roth iras taxpayer b was advised by individual c that she could recharacterize the roth iras before date taxpayer b relied on individual c’s advice and requested one of the trustees of the roth iras during date to recharacterize the roth_ira to a traditional_ira the trustee informed taxpayer b that the time had passed to make such a recharacterization as of the date of this ruling_request taxpayer b had not recharacterized her roth iras as traditional iras based on the above you through your authorized representative request that you be allowed to recharacterize the year roth conversion of ira y along with all income losses and additional contributions to a traditional_ira you also requested that you be allowed to recharacterize the year roth conversion of ira z along with all income or losses to a traditional_ira you based your request on the relief provided by sec_301_9100-3 of the regulations with respect to the contributions made to iras y and z when they were established sec_408a of the code and sec_1_408a-5 of the income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year - sec_1_408a-4 q a-2 of the t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal fax return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the ee modified_adjusted_gross_income derived from the joint federal return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section sec_1_408a-5 question and answer-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the to taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer taxpayer b’s federal_income_tax return was timely filed since her combined adjusted_gross_income with taxpayer a exceeded dollar_figure she was not eligible to convert iras w and x into roth iras therefore it is necessary to determine if she is eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayer b was ineligible to convert her traditional iras ira w and ira x to roth iras ira y and ira z respectively since her combined adjusted_gross_income with taxpayer a exceeded dollar_figure taxpayer b was not aware of her ineligibility to convert traditional iras w and x into roth iras until the filing of her joint federal_income_tax return however until she discovered otherwise taxpayer b believed that she was eligible to convert her iras w and x to roth iras taxpayer b was advised by her tax advisor individual c that she could recharacterize the roth iras before date taxpayer b requested one of the trustees of the roth iras to recharacterize the roth_ira to a traditional_ira and was told that the time had passed to make such a recharacterization taxpayer b filed this request for sec_301 relief before the service discovered her ineligibility to convert ira w and ira x into roth iras the tax_year is not closed under the statute_of_limitations based on the information submitted and the representations contained herein we have concluded that the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras as traditional iras specifically the service has concluded that you have met the requirements of clauses i granted an extension of sixty days from the date of the issuance of this letter_ruling to recharacterize iras y and z including any contributions and earnings back to traditional iras iii and v of sec_301_9100-3 of the regulations therefore you are this ruling is predicated on iras w x y and z meeting the requirements of sec_408 and sec_408a of the code at all relevant times no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or t regulations which may be applicable this letter is directed only to the taxpayer who requested it section j of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions concerning this ruling please contact sincerely andvew b 2ulewrmon is employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling
